Citation Nr: 1101892	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-25 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include personality disorder (also claimed as 
attention deficit disorder, major depression, panic attacks, and 
suicidal tendencies).

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in March and July 2007 
by the Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, which denied the current appellate claims.  

For the reasons detailed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Initially, the Board notes that the Veteran's spine and 
psychiatric condition were both clinically evaluated as normal on 
his March 1972 enlistment examination.  He also indicated on a 
concurrent Report of Medical History that he had not experienced 
recurrent back pain, depression or excessive worry, or nervous 
trouble of any sort.  He did indicate that he had experienced 
frequent trouble sleeping.

The Board further notes that subsequent records dated in March 
1973 reflect the Veteran complained of the inability to fall 
asleep.  Later that month, his complaints resulted in impressions 
of mild depression and mild emotional depression.  Thereafter, in 
January 1974 he was treated for complaints of "nerves" of 14 
month duration, and nonspecific chronic anxiety.  It was opined 
that these complaints were probably situational.  It was further 
indicated that he was diagnosed with adjustment reaction to adult 
life, as well as immature personality.  Finally, his psychiatric 
condition was found to be abnormal on his April 1974 separation 
examination, and it was noted that he appeared depressed at the 
time of the examination.  Additionally, it was indicated that 
this condition was inadequate personality, maladjustment to 
military life, anxiety-depression.  

The Board observes that the claim was denied below, in part, 
because his claimed condition was identified as a personality 
disorder, which is not considered a disability for VA purposes.  
See 38 C.F.R. § 3.303(c).  However, various treatment records on 
file indicate findings of anxiety and depression, which do 
constitute a current disability of an acquired psychiatric 
disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(The requirement of a current disability is satisfied when the 
claimant had a disability at the time a claim for VA disability 
compensation was filed, or during the pendency of that claim, and 
that a claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of the 
claim.).

The Board also observes that it was determined the Veteran's 
complaints of sleep problems prior to service was evidence that 
the condition pre-existed service and was not aggravated therein.  
However, as already stated, his psychiatric condition was 
evaluated as normal on his March 1972 enlistment examination.  
Under the law, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  History provided by the 
veteran of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, constitute 
a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the 
no-aggravation result be "undebatable".  Cotant v. West, 17 
Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

Even though the Veteran's in-service complaints of trouble 
sleeping ultimately led to the diagnosis of depression, etc., the 
Board cannot find that his complaints of pre-service sleeping 
problems constitute clear and unmistakable evidence that the 
claimed psychiatric disorder pre-existed service.  As already 
stated, his psychiatric condition was found to be normal.  
Moreover, he indicated that he had not experienced depression or 
excessive worry, nor nervous trouble of any sort, on his March 
1972 Report of Medical History.

Despite the foregoing, the Board notes that the exact nature of 
the Veteran's in-service complaints are not entirely clear from 
the service treatment records, nor is his current psychiatric 
disorder.  Moreover, it is not clear from the evidence of record 
as to whether the in-service findings were the first 
manifestation of his current psychiatric disorder, especially as 
the first post-service indication of psychiatric problems in the 
competent medical evidence is years after service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.).

In view of the foregoing, the Board concludes that this case must 
be remanded for a contemporaneous medical examination that 
thoroughly evaluates the nature and etiology of the Veteran's 
current psychiatric disorder.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions.).  

The Board also finds that a medical examination is necessary 
regarding the Veteran's low back claim.  In pertinent part, the 
Veteran contends that he has a current low back disability due to 
an in-service injury that occurred as a result of a motor vehicle 
accident.  The service treatment records do note that he was in a 
such an accident in April 1973, and that he sustained multiple 
trauma.  Although these records do not note any complaints 
regarding the back at that time, he was subsequently treated for 
complaints of low back pain in August 1973.  Granted, his spine 
was subsequently evaluated as normal on the April 1974 separation 
examination, and the first post-service evidence of a current 
back disorder is years after service.  Nevertheless, in view of 
the in-service back complaints and indication of current 
disability, the Board finds that a competent medical examination 
and opinion is also required to address the nature and etiology 
of this disability as well.  See McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006) (A medical examination or medical opinion may 
be deemed necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the claimed disability may be associated with the 
established event, injury or disease in service.).

Since the Board has determined that a medical examination(s) is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a Veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records 
regarding the claimed disabilities should be obtained while this 
case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his 
psychiatric and back problems since October 
2007.  After securing any necessary 
releases, the AMC/RO should obtain those 
records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
current nature and etiology of his claimed 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that his 
current acquired psychiatric disorder was 
incurred in or otherwise the result of 
active service, to include reference to the 
in-service findings regarding depression, 
anxiety, and personality disorder.

A complete rationale for any opinion 
expressed must be provided.

3.  The Veteran should also be afforded an 
examination to evaluate the current nature 
and etiology of his claimed low back 
disorder.  

The claims folder should be made available 
to the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that his low 
back disorder was incurred in or otherwise 
the result of active service, to include 
reference to the in-service treatment for 
low back pain in August 1973.

A complete rationale for any opinion 
expressed should be provided.

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report(s) to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained since the RO last 
adjudicated the appellate claims, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this remand, 
the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


